Citation Nr: 0307743	
Decision Date: 04/23/03    Archive Date: 04/30/03

DOCKET NO.  02-11 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for impaired vision, both 
eyes.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Robinson, Counsel



INTRODUCTION

The veteran had active service from January 1951 to January 
1954.



This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The RO, in that decision, granted service 
connection for bilateral hearing loss and denied service 
connection for impaired vision, both eyes.  The veteran 
subsequently perfected a timely appeal regarding the issue as 
to his vision.


FINDING OF FACT

The veteran does not have any disorder of the eyes other than 
refractive error.


CONCLUSION OF LAW

An eye disability for which compensation may be paid was not 
incurred in or aggravated by service.  38 U.S.C.A. § 1110, 
5107 (West 2002); 38 C.F.R. § 3.303(c) (2002). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters - VCAA

In November 2000, during the pendency of this appeal, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which substantially amended the provisions of 
chapter 51 of title 38 of the United States Code, concerning 
the notice and assistance to be afforded to claimants in 
substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (2000) (codified as amended at 38 U.S.C.A. § 5103 
(West 2002)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claims.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.103(a) 
(2002).  The recent changes in law have amended the 
requirements as to VA's development efforts in this, and 
other pending cases, modifying and clarifying VA's duty to 
assist a claimant in evidentiary development.  See VCAA, 
supra.  See generally Holliday v. Principi, 14 Vet. App. 280 
(2001).  In addition, VA has published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).

Judicial caselaw is inconsistent as to whether the new law is 
to be given retroactive effect.  The U.S. Court of Appeals 
for Veterans Claims has held that the entire VCAA potentially 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See Holliday, supra; see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  That analysis would include cases which had 
been decided by the Board before the VCAA, but were pending 
in Court at the time of its enactment.  However, the U.S. 
Court of Appeals for the Federal Circuit has held that only 
section 4 of the VCAA (which eliminated the well-grounded 
claim requirement) is retroactively applicable to decisions 
of the Board entered before the enactment date of the VCAA, 
and that section 3(a) of the VCAA (covering duty-to-notify 
and duty-to-assist provisions) is not retroactively 
applicable to pre-VCAA decisions of the Board.  See Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002); Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002) (stating that Dyment 
"was plainly correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 2002).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
veteran's claims file, to ascertain whether remand to the RO 
is necessary in order to assure compliance with the new 
legislation.  We note that the development of medical 
evidence appears to be complete.  By virtue of the 
correspondence, the Statement of the Case (SOC) and 
associated correspondence issued since the veteran filed his 
claim, the veteran has been given notice of the information 
and/or medical evidence necessary to substantiate his claim.  
The veteran was advised that if he adequately identified 
relevant records with names, addresses, and approximate dates 
of treatment, the RO would attempt to obtain evidence on his 
behalf.  

In addition, the veteran was advised of the specific VCAA 
requirements in correspondence dated in May 2001, as well as 
in the SOC issued in July 2002.  The RO also advised the 
veteran of the evidence obtained and considered in deciding 
his claim in the SOC.  It appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims folder, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for an equitable disposition of this appeal.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting 
VA must communicate with claimants as to the evidentiary 
development requirements of the VCAA).  See also Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
2002); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C.A. §§ 5103 and 
5103A (West 2002)).  The Board therefore finds that no useful 
purpose would be served in remanding this matter for more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no benefit flowing to 
the veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2002); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (now codified as 
amended at 38 U.S.C.A. § 5107(b) (2002)).

II.  Factual background

A review of the service medical records show that, upon 
enlistment and separation, the veteran's visual acuity was 
20/20, bilaterally.  The December 1954 separation examination 
contains the following notation, "diminished visual acuity 
in 1954, glasses prescribed with poor results, wearing to 
date."  

Private medical records dated in March 2001 from FS, D.O. 
show that the veteran was accorded an eye examination.  The 
examination showed visual acuity of 20/40 in the right and 
left eyes, uncorrected.  Pupils were equal, round, and 
reactive to light accommodation.  There was no disease or 
evidence of injury noted in either eye.  The examiner 
diagnosed healthy eyes.  A prescription for eyeglasses was 
provided.  

III.  Legal Criteria

Pursuant to 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, a veteran 
is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by active military service.

Congenital or developmental defects, and refractive error of 
the eye, are not diseases or injuries within the meaning of 
applicable legislation pertaining to disability compensation.  
See 38 C.F.R. § 3.303(c).  The VA General Counsel VA has 
noted, however, in a precedential opinion, that if, during 
service, superimposed disease or injury does occur, service 
connection may be warranted for the resultant disability.  
VAOPGCPREC 82-90 (1990).

The Court of Appeals for Veterans Claims has consistently 
held that, under the law cited above, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
The fact that a condition occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition.  See Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  
This principle has been repeatedly reaffirmed by the United 
States Court of Appeals for the Federal Circuit, which has 
stated that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).



IV.  Discussion

In a written statement, the veteran has asserted that he 
suffers from vision problems that were related to his active 
service.  He stated that upon enlistment into service his 
visual acuity was 20/20, and upon separation his visual 
acuity was not 20/20, because during service eyeglasses were 
prescribed.  He further stated that he was told his left eye 
was not as strong as his right eye and he would have to wear 
glasses for the rest of his life.  He asserts that his duties 
as a jet engine mechanic exposed him to heat, glare, and 
fumes.  

The Board concludes that the evidence of record shows the 
veteran does not have any disorder of the eye other than 
refractive error.  The veteran's service medical records do 
not contain any references to any eye disease or injury.  The 
report of a medical examination conducted in December 1954 
for the purpose of his separation from service shows that he 
had 20/20 uncorrected vision.  The December 1954 separation 
examination also contained the following notation, 
"diminished visual acuity in 1954, glasses prescribed with 
poor results, wearing to date."  

Private medical records dated in March 2001, from Dr. FS, 
show that the veteran was accorded an eye examination.  The 
examination showed visual acuity of 20/40 in both eyes, 
uncorrected.  Pupils were equal, round, and reactive to light 
accommodation.  There was no disease or evidence of injury 
noted in either eye, and the examiner diagnosed healthy eyes.  

The veteran has submitted no evidence to show that he 
currently has impaired vision related to service.  In sum, 
the medical evidence, in-service and post-service, fails to 
show that the veteran incurred any superimposed disease or 
injury to the eyes during active service, or that the veteran 
currently has a service-related eye disability.

The medical records do show that the veteran has refractive 
error of vision, but this has not been related to service or 
an incident therein.  Moreover, refractive error is not 
considered a disability for VA compensation purposes, and it 
may not be service connected.  38 C.F.R. § 3.303(c).  
Accordingly, the Board concludes that an eye disability for 
which compensation may be paid was not incurred in or 
aggravated by service.


ORDER

Entitlement to service connection for impaired vision, both 
eyes, is denied.  



_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

